--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT
TO THE BENEFICIAL MUTUAL SAVINGS BANK
MANAGEMENT INCENTIVE PLAN


WHEREAS, Beneficial Mutual Savings Bank (the “Bank”) maintains the Beneficial
Mutual Savings Bank Management Incentive Plan (the “Plan”) to recognize and
reward management for their collective and individual contributions to the
Bank’s success; and


WHEREAS, the Plan focuses on performance measures that are critical to the
Bank’s growth and profitability; and


WHEREAS, the Bank wishes to amend the Plan for the 2009 Plan Year.


NOW, THEREFORE, the Compensation Committee hereby amends the Plan effective
January 1, 2009, as follows:



FIRST CHANGE


All references to 2008 in the Plan shall be replaced with 2009.



SECOND CHANGE


The Effective Date section of the Plan shall be deleted in its entirety and
replaced with the following language:


“The Plan became effective on January 1, 2008 and covered the 2008 Performance
Period.  The Plan has subsequently been amended to include the 2009 Performance
Period.  The Plan is reviewed annually by the Bank’s Compensation Committee of
the Board of Trustees to ensure proper alignment with the Bank’s business
objectives.  Beneficial Mutual Savings Bank retains the right to amend, modify
or discontinue the Plan at any time during the specified period.  The Plan will
remain in effect until December 31, 2009.”